UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 8, 2010 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-25349 54-0251350 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 440 East Commonwealth Boulevard, Martinsville, Virginia (276) 632-0459 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Hooker Furniture Corporation (the “Company”) held on June 8, 2010, shareholders voted on the matters described below: 1. The Company’s shareholders elected each of the following six directors to serve a one-year term on the Company’s Board of Directors by the following vote: Votes Director Votes For Withheld Paul B. Toms, Jr. W. Christopher Beeler, Jr. John L. Gregory, III Mark F. Schreiber David G. Sweet Henry G. Williamson, Jr. 2. The Company’s shareholders approved the 2010 Amendment and Restatement of the Hooker Furniture Corporation 2005 Stock Incentive Plan by the following vote: Votes For Votes Against Abstain Broker Non-vote 3. The Company’s shareholders ratified the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 30, 2011 by the following vote: Votes For Votes Against Abstain Broker Non-vote - Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOOKER FURNITURE CORPORATION Date: June 10, 2010 By: /s/ Paul A. Huckfeldt Paul A. Huckfeldt Corporate Controller and Chief Accounting Officer
